Citation Nr: 0003672	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  91-16 684A	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  The propriety of the initial 20 percent rating assigned 
for the veteran's service-connected de Quervain's syndrome of 
the right wrist and hand with osteoporosis, effective August 
26, 1990.

3.  The propriety of the current 40 percent rating assigned 
for the veteran's service-connected de Quervain's syndrome of 
the right wrist and hand with osteoporosis.

4.  Entitlement to service connection for right thumb and 
right arm disabilities, and for a neuroma of the right wrist, 
other than as already contemplated as part of the veteran's 
service-connected de Quervain's syndrome of the right wrist 
and hand with osteoporosis.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right 
temporomandibular joint disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas, 
and Cleveland, Ohio.  In a December 1990 rating action, the 
RO granted service connection for the residuals of a right 
wrist injury with tenosynovitis and osteoporosis, minor, 
(right wrist disability) and assigned a noncompensable 
evaluation, effective August 26, 1990.  In that same rating 
action, the RO also denied service connection for left knee 
chondromalacia and for the residuals of a right 
temporomandibular joint (TMJ) injury.  The veteran filed a 
Notice of Disagreement only with respect to the rating for 
the right wrist disability and thereafter perfected an appeal 
of this claim to the Board.

In an April 1991 rating decision, the RO denied service 
connection for a right thumb disability.  Then, in a May 1991 
supplemental statement of the case, the RO denied service 
connection for a right arm disability.  The veteran timely 
appealed these determinations to the Board.  When this matter 
was initially before the Board in June 1992, it was remanded 
for further development.  Thereafter, in a January 1993 
rating action, the RO recharacterized the veteran's right 
wrist disability as de Quervain's syndrome of the right wrist 
with osteoporosis, minor (de Quervain's syndrome) and 
increased the evaluation of the disability to 10 percent, 
effective August 26, 1990.  In that same rating action, the 
RO also denied service connection for left knee disability 
and for the residuals of a right TMJ injury.  The veteran has 
also timely appealed these determinations to the Board.

When this matter was again before the Board in August 1994, 
it was again remanded for further development.  In doing so, 
the Board recharacterized the veteran's claims for service 
connection for left knee chondromalacia and for the residuals 
of a right TMJ injury as involving whether new and material 
evidence had been presented to reopen these claims to reflect 
that finality had attached to that part of the December 1990 
rating action that was not appealed.

The veteran's claims folder was subsequently transferred to 
the Cleveland, Ohio, RO.  Thereafter, in a February 1996 
rating action, the RO increased the evaluation of the 
veteran's de Quervain's syndrome to 20 percent, effective 
August 26, 1990, and to 40 percent, effective February 16, 
1995.  In that same rating action, the RO denied service 
connection for a neuroma of the right wrist.  

When this matter was before the Board in October 1996, the 
Board granted the veteran's petition to reopen her claims for 
service connection for left knee chondromalacia and for the 
residuals of a right TMJ injury and remanded those claims, as 
well as the other issues in appellate status, to the RO for 
further development and adjudication.  

Thereafter, in an October 1998 rating decision, the RO denied 
service connection for a right shoulder disability.  The 
veteran has also timely appealed this determination to the 
Board.  Because the RO has continued the denial of the 
veteran's claim regarding the propriety of the initial 20 
percent and current 40 percent evaluations for her de 
Quervain's syndrome, as well as the claims for service 
connection right thumb, right arm, right shoulder and neuroma 
of the right wrist, and in light of the fact that the 
requested development has been accomplished, the case has 
been returned to the Board for further appellate 
consideration.

In addition, since the veteran has disagreed with the initial 
rating assigned for her de Quervain's syndrome, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned, in light of the recent decision 
of the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In July 1991, the veteran and her representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right shoulder pathology has been shown to 
be a part of her service-connected de Quervain's syndrome.

3.  The veteran is left hand dominant; therefore, her right 
upper extremity is her minor extremity.

4.  Prior to February 16, 1995, the veteran's de Quervain's 
syndrome, which encompassed pathology of the right thumb, 
arm, wrist and hand, including a neuroma of the right wrist, 
was shown on objective demonstration, to be manifested by 
moderate pain, tenderness and weakness in her right thumb, 
hand, wrist radius, some loss of grip strength, and a 
palpable neuroma of the right wrist; overall, the disability 
was productive of residual impairment analogous to moderate 
incomplete paralysis of the radial nerve.

5.  Since February 16, 1995, the veteran's de Quervain's 
syndrome, which encompassed pathology of the right thumb, 
arm, wrist, hand and shoulder, including a neuroma of the 
right wrist, was shown, on objective demonstration to be 
manifested by severe pain, tenderness and weakness in the 
affected areas, with severe loss of grip strength and a 
palpable neuroma of the right wrist; overall, the disability 
was productive of residual impairment analogous to severe 
incomplete paralysis of the radial nerve.

6.  There is no competent medical evidence establishing that 
the veteran currently suffers from a right thumb or right arm 
disorder, or from a neuroma of the right wrist, other than as 
already contemplated as part of the veteran's service-
connected de Quervain's syndrome.

7.  The veteran's preexisting left knee chondromalacia 
underwent a likely increase in severity beyond its natural 
progression during her military service.

8.  The veteran's right TMJ disorder had its onset during her 
period of active duty.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
right shoulder pathology, as a component of the veteran's 
service-connected de Quervain's syndrome, have been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.102, 
3.303 (1999).

2.  As the assignment of the initial 20 percent evaluation 
for de Quervain's syndrome affecting the right thumb, right 
hand, right forearm, as well as a neuroma of the right wrist, 
effective with the grant of service connection, is proper, 
the criteria for a higher rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.20, 4.40, 4.45, 4.124a, Diagnostic Codes 5024, 8512, 
8514 (1999).

3.  As the assignment of the current 40 percent evaluation 
for de Quervain's syndrome affecting the right thumb, right 
hand, right forearm, and right shoulder, as well as a neuroma 
of the right wrist, since February 16, 1995, is proper, the 
criteria for a higher rating have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.20, 
4.40, 4.45, 4.124a, Diagnostic Codes 5024, 8512, 8514 (1999).

4.  The claims for service connection for right thumb and 
right arm disorders, and from a neuroma of the right wrist, 
other than as already contemplated as part of the veteran's 
service-connected de Quervain's syndrome, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's left knee chondromalacia preexisted her 
period of military service and was aggravated by active duty.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

6.  A right TMJ disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999), 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for right shoulder, left knee 
and right TMJ disabilities, and with respect to the propriety 
of the evaluations assigned for her service-connected de 
Quervain's syndrome, are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a claimant submits a well-
grounded claim, VA must assist him or her in developing facts 
pertinent to the claim.  Id.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  Specifically, 
the Board notes that the veteran has not identified any 
pertinent treatment records, which she believes should be 
obtained to support her claims.

Background

I.  Right upper extremity

The service medical records show that, in March 1989, the 
veteran injured her right wrist when, while pulling computer 
cables through a small passage, her right hand got caught.  
She was subsequently seen on numerous occasions during 
service for pain and tenderness of the right wrist and hand, 
as well as for complaints of reduced grip strength.  In 
addition, some right trapezius muscle involvement was 
objectively demonstrated.  A bone scan also revealed 
inflammatory or traumatic changes in the right distal carpal 
row.  The records further reflect that she treated the 
disability with immobilizing devices and anti-inflammatory 
medications and that she was diagnosed as suffering from de 
Quervain's syndrome.

The veteran was discharged from active duty in August 1990.  
That same month, her claim for service connection for a right 
hand and wrist disability was received at the RO.  In 
November 1990, the veteran was afforded a VA examination in 
connection with this claim.  During the examination, the 
veteran provided a history of sustaining a right hand and 
wrist disability consistent with that noted above.  In 
addition, she complained that the disability was productive 
of "great pain" when she used her thumb.  The veteran 
maintained that, as a result, she had significant functional 
impairment.

The physician reviewed the history of the veteran's 
disability.  In addition, he reported that the veteran 
"still" wore a splint "even though" the injury had 
occurred two years earlier.  The physician also noted that 
the service medical records reflect that, despite treating 
the disability with various types of therapy, there was no 
improvement in her condition.  In addition, the examiner 
reported that the veteran complained of having "exquisite" 
tenderness along the course of the tendon sheaths.  X-rays 
were negative for any bony injury or a fracture.  The 
examination revealed that the veteran exhibited moderate 
tenderness in the lower three to four inches over the radius 
and thumb, which he indicated appeared consistent with 
tenosynovitis.  The impression of the examiner was the 
veteran was suffering from the residuals of the right wrist 
injury and he diagnosed her as having chronic tenosynovitis.

Based on the findings contained in the service medical 
records and in the November 1990 VA examination report, in 
December 1990, the RO granted service connection for the 
residuals of a right wrist injury with tenosynovitis and 
osteoporosis, minor, and assigned a noncompensable evaluation 
under Diagnostic Code 5215, effective August 26, 1990.

The veteran appealed the assigned rating, asserting that the 
pain and functional impairment attributable to the disability 
warranted a compensable evaluation.  In support, she 
submitted a March 1991 private medical report.  In that 
report, Dr. D. Wehmeyer, a hand specialist, indicated that he 
conducted an initial evaluation of the veteran earlier that 
month.  In addition, Dr. Wehmeyer stated that veteran was 
left-handed and that she had provided a history of having 
right wrist and arm problems since sustaining an in-service 
injury approximately two years earlier.  Dr. Wehmeyer also 
stated that his review of the veteran's medical records 
disclosed that the injury was treated with casts and numerous 
medications but that the symptomatology had not improved.

Dr. Wehmeyer's examination of the veteran revealed that she 
was able to make an "excellent" fist and "get the fingers 
down to the distal palmar crease."  In addition, he reported 
that the veteran had "excellent" extension.  The physician 
also noted that her thumb opposition, as well as the 
abduction and adduction of her fingers, were intact, but 
indicated that she exhibited weakness in opposition due to 
pain and discomfort.  Dr. Wehmeyer further stated that she 
did not have a positive Tinel's sign or a very positive 
Finkelstein test and that wrist extension against resistance 
did not reveal any pain over the insertion of the extensor 
carpi radialis longis or brevis.  He further reported that 
ulnar deviation of the wrist without thumb deviation caused 
pain in the snuffbox area.  In addition, the examination 
revealed that the veteran exhibited "a lot of pain" over 
the distal radius and in the area where the first dorsal 
compartment caused grooving in the radius.  He further 
reported that she had "a little bit of fullness," and 
indicated that she exhibited pain to direct palpation.  Dr. 
Wehmeyer also stated that she did not really have a positive 
Tinel's sign over the radial sensory nerve.  In addition, he 
reported that wrist flexion and extension, as well as radial 
and ulnar deviation, were intact, although they caused pain.  
Forearm pronation and supination were intact, although 
pronation resistance led to pain.  The diagnosis was de 
Quervain's syndrome of the right upper extremity, which he 
stated, was "of two years duration."  

Subsequent to offering his diagnosis, Dr. Wehmeyer indicated 
that he told the veteran that she should treat the disability 
surgically since the use of immobilizing devises and anti-
inflammatory medications, including nonsteroidal anti-
inflammatory drugs (NSAIDs), had not reduced her symptoms; he 
recommended that she have her first dorsal compartment 
released and that she undergo a synovectomy of the extensor 
tendons.  In doing so, however, he characterized de 
Quervain's syndrome as "a tough problem" and explained that 
"even" surgery did not guarantee relief; he stated that 
many times the surgery does not improve the condition.  In 
addition, he reported that the veteran had impairment of 
wrist function due to pain.

Based on the March 1991 private medical report, in an April 
1991 rating decision, the RO confirmed and continued the 
noncompensable evaluation for the right wrist disability; the 
RO also denied service connection for a right thumb 
disability.  In addition, in a May 1991 decision, which was 
included in the July 1991 Supplemental Statement of the Case, 
the RO denied service connection for a right arm disability.

In July 1991, the veteran testified at a hearing held at the 
RO before the undersigned Board Member.  During the hearing, 
she reiterated a history of having suffered an in-service 
right wrist injury and of having had chronic right hand and 
wrist problems since that time.  The veteran also reported 
that she was left-handed.  In addition, she testified that, 
despite treating the disability with a splint and NSAIDs, it 
was productive of pain, numbness, stiffness and limitation of 
motion, which resulted in significant functional impairment.  
With regard to the pain, she reported that it radiated to her 
elbow, and, at times, to as far as her right shoulder.  The 
veteran further testified that she was not employed but was 
attending school.  In addition, she stated that, although 
physicians had recommended that she undergo surgery, she had 
declined to do so.

Also of record is a March 1992 medical report that was 
prepared by a Medical Member of the Board.  In the report, 
the physician reviewed the history of the veteran's 
disability and essentially explained that, because the 
service-connected disability, de Quervain's syndrome, was a 
condition involving stenosis and inflammation of the tendon 
sheath of some of the thumb muscles at the styloid of the 
radius that produces pain which is aggravated by movement, 
the right thumb pathology was part of the service-connected 
disease process.

In June 1992, the Board remanded this matter to afford the 
veteran comprehensive orthopedic and neurological 
examinations to assess the full nature and extent of her 
service-connected disability.  Consistent with the Board's 
instructions, in August 1992, the veteran was afforded a VA 
orthopedic examination.  The veteran reiterated her history 
of having sustained a right wrist injury during service.  The 
examination revealed that the veteran had no limitation of 
motion of the right thumb, wrist, elbow or shoulder.  The 
physician indicated, however, that the veteran complained of 
having pain "upon very gentle examination of the right thumb 
and wrist."  He also reported that the veteran was able to 
fully flex her right arm in both the forward and lateral 
positions.  X-rays of her right wrist showed mild 
periarticular osteoporosis in the bones.  The diagnosis was 
residuals of a right wrist injury.

In further compliance with the Board directives, the veteran 
underwent a neurological examination, which was conducted in 
September 1992 by a private physician on behalf of VA.  The 
examiner discussed his review of the veteran's medical 
history and noted her complaint that the de Quervain's 
syndrome was more symptomatic in cold weather.  The report 
reflects that the veteran indicated that the muscles of the 
lateral forearm and wrist "hurt excessively," and were 
productive of a considerable amount of "aching."  He also 
noted her complaints of right arm paresthesias and weakness.  
The examiner opined that it did not appear that the veteran 
had definite radicular pain.  He stated, however, that 
lateral flexion was "uncomfortable" but that she was able 
to pick up things with her wrist fully supinated; however, 
she was unable to do so on the radial side due to pain.  He 
stated that the pain would always be chronic, and noted the 
veteran's statement that, at times, it would awaken her.  In 
addition, the physician indicated that if she "hit" the 
knot on her lateral forearm, it was very "uncomfortable."  

The neurologist further reported that the disability was 
productive of right thumb pain, but noted that, because the 
veteran was left-handed, she was able to write.  He reported 
that the veteran compensated for her disability, including by 
not using her right thumb for typing; however he noted that 
this resulted in decreased efficiency due to the discomfort.  
In addition, the examination revealed that the veteran had no 
muscle wasting and that her forearms appeared symmetrical.  
He indicated, however, that the veteran had a knot on the 
right anterolateral wrist that was approximately three 
centimeters proximal to the anatomical snuffbox.  Strength 
testing disclosed that forcible pronation was painful in the 
area of the knot on the right arm.  Lateral and medial wrist 
flexion were each painful, although no discomfort was noted 
on extension.  The abductor pollicis brevis muscle was weak 
and testing produced pain extending from the dorsal aspect of 
the thumb to the posterolateral area of the knot.  The Tinel 
sign at the wrist was negative.  The diagnosis was right 
lateral wrist trauma with contusion.  He commented that the 
disability was not neurological in nature and that her 
discomfort was with use.  In addition, the physician stated 
that she was "obviously compensating considerably for the 
situation."  The neurological recommended that the veteran 
undergo surgical exploration.

Also dated in September 1992 is a report prepared by the 
physician who initially treated the veteran for her right 
wrist and hand problems in a military hospital during her 
period of active duty in July 1989.  In the report, the 
physician noted the history of the veteran's right wrist and 
hand injury and discussed his review of her medical records.  
In doing so, he reported that the disability had not been 
responsive to treatment.  The examination revealed that the 
veteran had tenderness over the right radial styloid and a 
palpable neuroma over the branch of the right radial nerve 
with a positive Tinel's sign there.  The physician further 
reported that sensation to pinprick was intact, but that the 
veteran had "fairly marked decreased" abduction strength of 
the thumb.  X-rays disclosed a slight cyst at the posterior 
horn of the lunate and a questionable cyst in the lesser 
multangular; in this regard, he commented that a bone scan 
conducted approximately four months subsequent to the March 
1989 injury had revealed "increased uptake" in the area of 
the multangulars.  The impression of the examiner was that 
the veteran had a definite neuroma on the branch of the 
radial nerve at the right wrist.  He also indicated that the 
veteran exhibited symptoms of tendinitis of the tendons in 
that area, which was not "strictly" a de Quervain's type of 
tendinitis.  The examiner stated that he thought that the 
veteran was "getting along with it well and [that he] did 
not believe surgery [was] indicated."  In addition, he 
remarked that the veteran had permanent disability with 
respect to the neuroma.

In light of the findings contained in the medical evidence 
associated with the claims folder subsequent to the Board's 
June 1992 remand, in a January 1993 rating action, the RO 
recharacterized the veteran's right wrist disability as de 
Quervain's syndrome and increased the evaluation of the 
disability to 10 percent pursuant to Diagnostic Code 5215, 
effective August 26, 1990.  

In a February 1993 statement, however, the veteran argued 
that a higher rating was warranted because the disability was 
productive of pain and corresponding functional loss in her 
right wrist, thumb, hand and arm.  In this regard, she 
asserted that the impairment compromised her typing skills 
and thus limited her choice of employment options.  In 
addition, in written argument, her representative contended 
that the disability merited a higher rating on the ground 
that the neuroma on the veteran's right wrist warranted a 
separate compensable evaluation.

When this issue was again before the Board in August 1994, 
the claim was remanded so that the RO could consider whether 
service connection for a neuroma of the right wrist was 
warranted.  In response, in February 1995, the veteran was 
afforded VA "Hand, Thumb and Fingers," "Joints" and 
"Peripheral Nerve" examinations.  

At the outset of the February 1995 "Hand, Thumb and 
Fingers" examination report, the physician discussed in 
detail the history of the veteran's in-service right wrist 
injury as the treatment she received for the disability 
during and subsequent to service.  During the examination, 
the veteran reported that she was not working and that she 
was able to do housework so long as she did not need to 
involve her right hand.  The veteran described the pain as 
"throbbing" when it was acute and reported that it extended 
from the mid-portion of the thumb up to the right elbow.  In 
addition, she stated that if she engaged in any type of 
physical activity that implicated her right wrist, she 
experienced a "shooting" pain that extended from the right 
elbow to the right thumb.  She further reported that, when 
attempting to grasp anything, she will drop an object due to 
the acute pain, which does not cease until she puts on a 
brace; she then is forced to wear the brace for two to three 
days.  The veteran also complained that she was unable to 
grasp or push anything with her right thumb.  In this regard, 
she indicated that the pushing causes her "extreme pain" in 
her right wrist.  The veteran reported that she could turn 
her arm so long as she did not use her wrist, but that 
extreme pain prevented her from doing so if she used her 
wrist.  Further, the veteran said that she treated the 
disability with 800 mg. doses of Motrin "on a continual 
basis."  In addition, she stated that the pain worsened 
during cold weather and when her right hand was subjected to 
cold temperature conditions, such as cold water.  

The physician identified the site of the pain as five 
centimeters above the right thumb.  In addition, he indicated 
that pain apparently involved the extensor tendons of the 
thumb.  The examiner also explained that, because the initial 
injury involved the tendon sheath surrounding the extensor 
tendon of the right thumb, when she attempts to manipulate 
her thumb or wrist, the movement inside the sheath causes a 
"markedly" increased amount of pain.  The examination 
revealed that the veteran had a "decided" fibrotic nodule 
over the extensor tendon that measured 4 centimeters by 3.5 
centimeters in size and which extended 5 centimeters above 
the base of the right thumb.  Range of motion studies of the 
veteran's right wrist revealed that she had ulnar deviation 
to 24 degrees; radial deviation to 18 degrees; dorsiflexion 
to 40 degrees; palmar flexion to 25 degrees.  In addition, 
the examiner reported that the veteran was unable to pronate 
or supinate the right wrist more than 2 to 4 centimeters 
without having "acute pain" in her right forearm.  No 
anatomical defects were noted and the physician stated that 
the veteran had normal function as long as the right wrist 
and hand were not involved.  Further, he indicated that the 
veteran was not able to grasp any object if doing so involved 
the thumb; she was able to grasp with the fingers of the 
right hand, but the amount of strength and dexterity of the 
fingers of the right hand was extremely weak when compared to 
those of the left.  X-rays of the right wrist were negative.  
The diagnosis was de Quervain's syndrome.

The examiner who conducted the February 1995 Hand, Thumb and 
Fingers examination also prepared the February 1995 Joints 
examination report.  No comments regarding the history, 
treatment, findings or diagnosis of the veteran's service-
connected disability, other than that reported above, were 
included.

As noted above, in February 1995, the veteran was also 
afforded a VA neurological examination.  At the outset of the 
report, the physician noted the veteran's history of having 
developed a severe hematoma and nodular area above the 
extensor tendon of the right wrist due to an in-service 
injury to the tendon sheath surrounding the extensor tendon.  
During the examination, the veteran complained of having a 
dull pain over the area of the initial hematoma, which she 
described as "extremely knotty."  The veteran also stated 
that, when she attempted to lift anything with either her 
right thumb or wrist, she experienced extreme pain, which 
extended from her right thumb to her right elbow.

The examination revealed an area of extreme tenderness 
starting 5 centimeters above the base of the right thumb.  
The neurologist indicated that the region of pain consisted 
of a nodular area over the extensor tendon of the right thumb 
and measured 4 centimeters long by 3.5 centimeters wide.  In 
addition, the examiner reported that it was "extremely" 
tender to the touch.  The neurologist also indicated that the 
examination disclosed that the veteran had no injury to the 
nerve roots of the upper extremity, and that no nerves were 
involved in the upper wrist.  The diagnosis was de Quervain's 
syndrome.

Upon review of the February 1995 VA examination reports, the 
veteran's statements and July 1991 hearing testimony, and the 
written argument of her accredited representative, in 
February 1996, pursuant to Diagnostic Code 5024-8514, the RO 
increased the evaluation of her de Quervain's syndrome to 20 
percent, effective August 26, 1990, and to 40 percent, 
effective February 16, 1995.  In doing so, the RO stated that 
the evidence showed that the disability was orthopedic and 
not neurological in nature.  In addition, the RO explained 
that it selected Diagnostic Code 8514 for evaluating the 
disability because the symptoms of the veteran's de 
Quervain's syndrome were similar to those set forth in that 
diagnostic code.  Further, the RO stated that the veteran's 
right hand, right wrist and right arm pathology were being 
considered as "components" of her de Quervain's syndrome.  
Moreover, because the increased evaluations were based on the 
consideration of the de Quervain's syndrome as involving all 
such symptomatology, the denial of her claims for right thumb 
and right arm disabilities were confirmed and continued on 
the basis that the medical evidence was "clear" that the 
veteran had no separate right thumb or right arm conditions, 
i.e., she had no right thumb or arm disorder other than the 
pathology that was contemplated as part of the veteran's 
service-connected de Quervain's syndrome.  For essentially 
the same reason, the RO also denied service connection for a 
neuroma of the right wrist.  

In a March 1996 statement, the veteran continued to assert 
that the de Quervain's syndrome warranted a higher 
evaluation, and apparently cited her right shoulder problems 
as a basis for the increased evaluation.  Thereafter, when 
this case was before the Board in October 1996, it was 
remanded to afford the veteran a comprehensive VA examination 
that assessed the full nature of her right upper extremity 
disability, which specifically included all finger, hand, 
wrist, forearm, elbow and shoulder pathology.  In addition, 
the Board noted that, while this appeal was pending, the 
Court decided the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that, in adjudicating the 
issue of entitlement to an increased disability rating, VA 
must consider application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  The Board instructed the RO to consider these 
factors in assessing the veteran's functional impairment in 
light of the guidance offered by the Court in DeLuca.

In compliance with the Board's remand instructions, in 
December 1997, the veteran was afforded a VA neurological 
examination.  At the outset of his report, the physician 
noted the history of the veteran's right wrist injury during 
service as well as the treatment she received both during and 
subsequent to service.  The veteran reported that she had a 
knot on the radial aspect of her right forearm since the in-
service injury and that pressure on the nodule caused pain.  
In addition, the physician stated rubbing the skin produced a 
tingling in the area and into the thumb.  In this regard, the 
veteran reported that, over the years she had pain whenever 
she used her right thumb, and especially when typing.  The 
examiner observed that despite treating the disability with 
cortisone injections and cast applications, the 
symptomatology persisted.  

The examination disclosed that the veteran had no restriction 
of her neck movement and that the strength of her muscles of 
the right upper limb was normal.  In addition, the physician 
stated that he was not able to "truly perceive" a knot on 
the radial aspect of her right forearm.  Sensory examination 
showed no disturbance in the right radial nerve territory; 
the results of such an examination of the median and ulnar 
nerve territories were inconclusive.  The examiner further 
stated that the ulnar grooves were shallow and that a Tinel's 
sign was present at both wrists over the median nerve, with 
more tingling felt on the right.

The neurologist indicated that from the physical examination 
he was unable to determine whether the veteran had a neuroma 
in a branch of the right superficial radial nerve.  The 
physician added, however, that the clinical course indicated 
that the veteran had dysesthesia that was most likely related 
to the in-service right wrist injury.  The examiner further 
stated that the veteran's right hand and right shoulder 
numbness was most likely due to carpal tunnel syndrome 
affecting the right median nerve.  Electromyography (EMG) 
study showed mild increase in the distal sensory latencies of 
the median nerves that was indicative of focal neuropathic 
involvement of the carpal segments of the median nerve as 
seen in carpal tunnel syndrome, left more than right.  
Sensory conduction studies of the superficial radial nerves 
are normal bilaterally.

In further compliance with the Board's remand instructions, 
the next day the veteran was afforded a VA orthopedic 
examination.  At the outset of the VA Hand, Thumb and Fingers 
examination report, the physician indicated that he had 
reviewed the veteran's claims folder and thereafter discussed 
the history and symptomatology of the veteran's de Quervain's 
syndrome.  In doing so, he observed that despite various 
treatments, the disability had persisted.  The examination 
revealed that the veteran had full range of right shoulder 
motion and that there was no abnormality of the muscle mass 
or skin of the right upper arm.  In addition, the physician 
indicated that, at the elbow, the veteran had zero degrees of 
extension and that she was able to flex it to 140 degrees 
without difficulty.  He also reported that she had right 
forearm pronation and supination to 80 degrees and to 85 
degrees, respectively.  The examination further disclosed 
that the veteran had normal circulation in her hands, with 
rapid filling with release of pressure of the radial and 
ulnar arteries after release from a tight grip.  Range of 
motion studies showed that she had right wrist flexion to 60 
degrees, extension to 68 degrees, radial deviation to 25 
degrees and ulnar deviation to 48 degrees.  In addition, the 
veteran had extension of the thumb at the interphalangeal 
joint to 42 degrees.  

The examiner further reported that the veteran was able to 
touch the tips of her fingers with her thumb and also reach 
the base of her fifth finger.  In addition, the physician 
described the strength of her thumb as "excellent" and 
noted that on flexion, extension, adduction and abduction, 
the intrinsic strength of her fingers was excellent.  He also 
pointed out that she was able to hold them apart against 
resistance without any difficulty.  On visual examination, 
the examiner stated there appeared to be no abnormalities of 
the skin.  In addition, there was no abnormality of 
temperature and no delay of capillary filling at the nails.  
The examination disclosed, however, that the disability was 
productive of tenderness just distal to the radius, but not 
in the snuffbox.  In addition, the examiner commented that 
there appeared to be some tenderness under the tendons of the 
extensor and abductor tendons of the thumb.

The impression of the examiner was a history of injury to the 
radial aspect of the right wrist in 1989 that has affected 
the extensor and abductor functions of the right thumb.  He 
stated that this included the de Quervain's syndrome, which 
he indicated the veteran had received treatment for, and 
there was no residual of the disability except for pain.  In 
this regard, he reported that the disability was productive 
of persistent pain and some weakness due to the pain.

That same day, the same physician who prepared the Hand, 
Thumb and Fingers examination report also prepared a 
"Joints" examination report.  In the latter report, the 
examiner noted the veteran's complaint that she had had 
shoulder problems since service, although she reported no 
history of having sustained a shoulder injury.  The veteran 
stated that her right shoulder hurts her when she wakes up 
and that the pain does not dissipate "until she gets 
going"; she indicated that this generally occurred from one 
to one and one-half hours after she awakened.  The veteran 
stated, however, that the pain did not limit her activity.

The examination revealed that the veteran's right shoulder 
was tender over the acromioclavicular joint and the scapula.  
In addition, the physician indicated that the veteran was 
able to throw her arms in an overhand motion.  He further 
reported that the veteran had right shoulder flexion and 
abduction both to 180 degrees, and that he had no localized 
pain upon adduction.  X-ray study was negative and the 
examiner diagnosed the veteran as having right shoulder pain 
with tenderness at the acromioclavicular joint.  In addition, 
examiner commented that the disability was likely a residual 
of causalgia minor and was secondary to the in-service right 
wrist injury.

Analysis

A.  Service connection for right shoulder disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection is warranted for a disability if the 
evidence supports the claim or is in relative equipoise; if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As discussed above, the record contains a March 1992 medical 
opinion from a physician employed by the Board.  As such, the 
Board has not considered that opinion in the disposition of 
this appeal.  See Colayang v. West, 12 Vet. App. 524, 534-36 
(1999); Austin v. Brown, 6 Vet. App. 547, 552 (1994).

The service medical records show that the veteran was noted 
to have some right shoulder pathology shortly subsequent to 
injuring her right wrist during service.  In addition, during 
the course of this appeal, in her July 1991 hearing testimony 
and in her March 1996 statement, in support of her claim for 
a higher evaluation for the service-connected disability, the 
veteran essentially argued that she had right shoulder 
problems and that this pathology was part of her service-
connected de Quervain's syndrome.  As a result, in October 
1996, the Board remanded this matter in part for the RO to 
consider whether service connection was warranted for her 
right shoulder pathology.

The earliest medical evidence bearing on the etiology of the 
veteran's right shoulder pathology is the December 1997 VA 
examinations.  In the December 1997 VA orthopedic examination 
report, the physician diagnosed the veteran as having right 
shoulder pain with tenderness at the acromioclavicular joint, 
and essentially opined that the pathology was a manifestation 
of her service-connected de Quervain's syndrome.  The 
December 1997 VA neurological examination report reflects 
that that examiner attributed some of the veteran's right 
shoulder pain to right carpal tunnel syndrome.  In the latter 
report, however, the examiner did not offer an opinion as to 
whether the right carpal tunnel syndrome was related to 
service, or whether the right shoulder pathology was also 
related to the in-service right wrist injury.  In light of 
the foregoing, and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the right shoulder 
pathology represents a further manifestation of the veteran's 
de Quervain's syndrome.  As such, the Board finds that 
service connection for right shoulder pathology, as part of 
the veteran's service-connected de Quervain's syndrome, is 
warranted.

B.  Evaluation of the veteran's de Quervain's syndrome of her 
right upper extremity

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  In 
view of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial 
ratings, or included a specific discussion of whether 
"staged rating" would be appropriate in the veteran's case.  
However, the claims file reflects consideration of additional 
evidence in light of the applicable rating criteria at 
various points during the appeal, and indeed, as discussed 
above, the RO has assigned a 20 percent evaluation for her 
service-connected de Quervain's syndrome effective August 26, 
1990, and a 40 evaluation at the current time.  Therefore, 
the RO has effectively considered the appropriateness of its 
initial evaluations under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal, as well as 
whether higher evaluations were warranted at different 
stages.  Thus, a remand of this matter for consideration of 
Fenderson is unnecessary.

Further, as discussed above, in this decision, the Board has 
determined that service connection is warranted for the 
veteran's right shoulder pathology on the basis that the 
symptomatology is a further manifestation of the veteran's 
service-connected de Quervain's syndrome.  As such, in 
evaluating the severity of the veteran's de Quervain's 
syndrome, the Board will consider the affects of the 
disability on the veteran's right thumb, hand, wrist, 
forearm, and her right shoulder.  In this regard, the Board 
acknowledges that the veteran has not had the opportunity to 
offer argument with respect to the evaluation of the expanded 
service-connected disability, i.e., since her right shoulder 
pathology was made part of her de Quervain's syndrome.  The 
Board reiterates, however, that the veteran has already 
offered evidence and argument relating to her right shoulder 
symptomatology in support of her claim for a higher rating 
for her de Quervain's syndrome.  As such, a remand is not 
necessary because the veteran has not been prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


(i)  Propriety of the evaluation prior to February 16, 1995

As a preliminary matter, the Board finds that, although 
Diagnostic Code 8512 might be considered on an analogous 
basis to evaluate this disability, a review of the diagnostic 
criteria contained in that diagnostic code shows that it 
contemplates only the effects of the intrinsic muscles of the 
hand and some or all of the flexors of the wrist and fingers.  
By contrast, Diagnostic Code 8514 encompasses the functions 
of the thumb, wrist, and forearm.  As such, in light of the 
symptomatology attributable to the service-connected de 
Quervain's syndrome, i.e., impairment of the right thumb, 
hand, wrist and forearm, the Board agrees with the RO's 
selection of Diagnostic Code 8514 as the most appropriate 
analogous diagnostic code under which to evaluate this 
disability.

After a careful review of the record, the Board finds that, 
from the date that service connection was established on 
August 26, 1990, to February 16, 1995, the level of 
impairment due to the veteran's service-connected de 
Quervain's syndrome most closely approximates a 20 percent 
evaluation under Diagnostic Code 8514.  As such, entitlement 
to a higher rating is not warranted.  In reaching this 
conclusion, the Board notes that it has considered the 
pathology affecting the veteran's right thumb, hand, arm and 
wrist, including a neuroma of the right wrist, consistent 
with the RO's February 1996 rating action, which determined 
that all such pathology was related to and constituted 
components of her service-connected de Quervain's syndrome.

Because the veteran is left-handed, the disability was 
evaluated by analogy to moderate incomplete paralysis of the 
radial nerve of the minor extremity under Diagnostic Code 
8514.  Pursuant to this code, moderate incomplete paralysis 
of the musculospiral (radial) nerve warrants a 20 percent 
evaluation; a 40 percent evaluation, the maximum rating under 
this code for incomplete paralysis that is severely 
disabling.  The only higher evaluation under this code, 60 
percent, requires that the disability be productive of 
complete paralysis of the radial nerve.  For paralysis to be 
considered complete, the evidence must show a drop of the 
hand and fingers, with the fingers and wrist perpetually 
flexed and the thumb adducted falling within the line of the 
outer border of the index finger; an inability to extend the 
hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movements of the 
wrist; supination of the hand, extension and flexion of the 
elbow weakened, the loss of synergic motion of the extensors, 
which impairs the hand grip seriously.  

In addition, the code indicates that total paralysis of the 
triceps occurs only as the greatest rarity.  Further, in a 
note preceding the rating criteria for each of the diagnostic 
codes relating to diseases of the peripheral nerves, it 
provides that the term "incomplete paralysis," is defined 
as a degree of lost or impaired function substantially less 
than the type pictured for complete paralysis, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The evidence reveals that, during service, the veteran's de 
Quervain's syndrome was manifested by right wrist and right 
hand pain and tenderness, as well as reduced grip strength in 
the right hand.  The November 1990 VA examination report 
shows that, although the veteran complained that the 
disability was productive of "exquisite" pain and 
corresponding functional impairment, the examination 
disclosed that, on objective demonstration, she had only 
moderate tenderness in her right wrist, thumb and forearm.  
In addition, Dr. Wehmeyer's March 1991 report indicates that 
the veteran exhibited weakness in her fingers in opposition 
due to pain and discomfort; he also commented that she had 
pain in her snuffbox area.  Dr. Wehmeyer further noted that 
the veteran had pain on motion and palpation and that her 
wrist function was impaired due to pain.  However, the report 
also shows that the veteran was able to make an "excellent" 
fist, had "excellent" extension, and that her thumb 
opposition, as well as the abduction and adduction of her 
fingers was intact, again reflecting that, overall, the 
disability was no more than moderately disabling.  

At her July 1991 hearing, the veteran essentially echoed the 
contentions that she had voiced during earlier examinations 
and in her prior written statements.  In doing so, she argued 
that her right wrist and hand pathology, in combination with 
her right elbow and right shoulder pain, resulted in 
significant functional impairment warranting a higher rating 
for the service-connected disability.  However, the August 
1992 VA orthopedic examination report essentially shows that, 
although the veteran exhibited pain on gentle examination of 
the right thumb and right wrist, she had no limitation of 
motion of her right thumb, wrist, elbow or shoulder.  
Moreover, the September 1992 fee-basis neurological 
examination report indicates that, although the veteran was 
"compensating considerably" for the disability, it was 
objectively shown to be manifested only by pain on use of the 
right forearm and right wrist.  In addition, the September 
1992 report, prepared by the physician who treated her during 
service, reflects that the veteran had tenderness over her 
right styloid, a palpable and definite neuroma over the 
branch of the right radial nerve, and fairly marked decreased 
abduction strength of the thumb.  In this regard, despite 
stating that the neuroma constituted "permanent 
disability," and notwithstanding the reported symptoms, the 
physician indicated that the veteran was "getting along 
well."  These findings thus also comport with a showing of 
moderate overall disability of the right thumb, hand, wrist 
and forearm.

Further, although cognizant of the veteran's consistent 
complaints of pain, weakness and residual functional 
impairment, the Board concludes that, even accepting those 
complaints, the veteran's de Quervain's syndrome is not shown 
to warrant a higher evaluation based on functional 
impairment, even when the DeLuca factors are taken into 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45.  In reaching 
this determination, the Board observes that, although the 
evidence shows that the disability was productive of weakness 
and functional loss, in view of the findings in Dr. 
Wehmeyer's March 1991 report (showing that the veteran was 
able to make an excellent fist, that she had excellent 
extension), the August 1992 VA orthopedic examination report 
(indicating that the veteran had no limitation of motion of 
her right thumb, wrist, forearm, elbow or shoulder), and the 
September 1992 neurological examination report (stating that 
the veteran was "getting along well"), no more than 
moderate residual impairment was demonstrated.

Accordingly, in light of the medical evidence contained in 
the service and post-service medical reports, the veteran's 
contentions advanced at her hearing and in numerous 
statements, the arguments offered by her accredited 
representative, and in light of the guidance offered by the 
Court in DeLuca, the Board finds that, overall, the veteran's 
service-connected de Quervain's syndrome, affecting the right 
thumb, hand, wrist and forearm, most closely approximates the 
criteria for moderate residual impairment.  As such, in the 
absence of clinical evidence of disability comparable to 
severe impairment, an initial evaluation in excess of 20 
percent, prior to February 16, 1995, is not warranted under 
this code.  Further, there are no other applicable diagnostic 
codes under which this disability could be rated that would 
result in a higher rating.

Finally, in the absence of evidence of marked interference 
with employment, repeated, or indeed any, hospitalizations 
due to her de Quervain's syndrome, or evidence of other 
unusual or exceptional factors that rendered inadequate the 
regular schedular standards for evaluating the disability, 
the record also presented no basis for assignment of an 
extra-schedular evaluation in excess of 20 percent for de 
Quervain's syndrome, prior to February 16, 1995.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

(ii)  Propriety of the current 40 percent evaluation

As noted above, the Board has established service connection 
for right shoulder pathology on the basis that such pathology 
has been shown to be a manifestation of the veteran's 
service-connected de Quervain's syndrome.  Upon careful 
review of the evidence dated since February 16, 1995, the 
Board concludes that, when evaluating the disability pursuant 
to Diagnostic Code 8514, the disability most closely 
approximates the criteria for a 40 percent evaluation under 
this code.

The Board reiterates that it agrees with the RO's conclusion 
that, although the disability is not neurological in nature, 
it is most appropriately rated by analogy to incomplete 
paralysis of the radial nerve.  Effective February 16, 1995, 
the date on which the veteran was afforded VA orthopedic and 
neurological examinations, the RO increased the evaluation 
for this disability to 40 percent.  The February 1995 
orthopedic examination report shows that the veteran was able 
to do housework so long as she did not need to involve her 
right hand, that the disability was productive of 
"throbbing" pain extending from the mid-portion of the 
thumb up to the right elbow and that when she engaged in any 
type of physical activity that implicated her right wrist she 
experienced a "shooting" pain that extended from the right 
elbow to the right thumb.  The report further reflects that 
the veteran indicated that when she attempted to grasp 
anything, she dropped the object due to the acute pain, and 
that she was unable to grasp or push anything with her right 
thumb, which also caused her "extreme pain" in her right 
wrist.  In addition, the veteran stated that she could turn 
her arm so long as she did not use her wrist, but that 
extreme pain prevented her from doing so if she used her 
wrist, despite treating the disability with 800 mg. doses of 
Motrin "on a continual basis."  

On objective examination, the physician identified the site 
of the pain as five centimeters above the right thumb and 
indicated that it apparently involved the extensor tendons of 
the thumb.  The examiner also commented that, when the 
veteran attempted to manipulate her thumb or wrist, the 
movement resulted in a "markedly" increased amount of pain.  
The examination revealed also that the veteran had a 
"decided" fibrotic nodule over the extensor tendon that 
measured 4 centimeters by 3.5 centimeters in size and which 
extended 5 centimeters above the base of the right thumb.  In 
addition, the examiner reported that the veteran was unable 
to pronate or supinate the right wrist more than 2 to 4 
centimeters without having "acute pain" in her right 
forearm.  Significantly, he indicated that the veteran was 
not able to grasp any object if doing so involved the thumb; 
she was able to grasp with the fingers of the right hand, but 
the amount of strength and dexterity of the fingers of the 
right hand was extremely weak when compared to those of the 
left.

Similarly, the February 1995 VA neurological examination 
shows the veteran complained of having a dull pain over the 
area of the initial hematoma, which she described as 
"extremely notty," and stated that, when she attempted to 
lift anything with either her right thumb or wrist, she 
experienced extreme pain, which extended from her right thumb 
to her right elbow.  The examination revealed an area of 
extreme tenderness starting 5 centimeters above the base of 
the right thumb.  In addition, the neurologist indicated that 
the region of pain consisted of a nodular area over the 
extensor tendon of the right thumb and measured 4 centimeters 
long by 3.5 centimeters wide and reported that it was 
"extremely" tender to the touch.  The neurologist also 
indicated that the examination disclosed that the veteran had 
no injury to the nerve roots of the upper extremity, and that 
no nerves were involved in the upper wrist.  

Based on these clinical findings of increased symptoms, the 
Board concludes the RO appropriately increased the evaluation 
of the veteran's de Quervain's syndrome to 40 percent, 
effective February 16, 1995, because the February 1995 
examination reports noted findings of severe symptomatology.  
The Board further finds, however, that this evidence does not 
show that the disability warrants a higher evaluation under 
this code.  There is no showing that, even upon consideration 
of the DeLuca factors, that the veteran's de Quervain's 
syndrome has resulted in, or in disability comparable to, 
complete paralysis, i.e., dropping of the hand and fingers, 
with the fingers perpetually flexed, and the thumb adducted 
falling within the line of the outer border of the index 
finger; an inability to extend the hand at the wrist, extend 
the proximal phalanges of the fingers, extend the thumb, or 
make lateral movements of the wrist; supination of the hand, 
extension and flexion of the of the elbow weakened, the loss 
of synergic motion of the extensors, which impairs the hand 
grip seriously.  

As noted above, no pertinent medical evidence was received or 
secured prior to the December 1997 VA orthopedic and 
neurological examination reports.  That evidence, although it 
supports the expansion of the service-connected disability to 
include the veteran's right shoulder pathology, when compared 
to the clinical findings contained in the February 1995 
examinations reports, the Board concludes that the findings 
reflect no greater level of impairment than that shown on the 
February 1995 examinations.  Thus, because there is no 
showing of an increase in the overall level of disability, 
the Board concludes that a rating in excess of the current 40 
percent evaluation is not warranted.

Indeed, the December 1997 VA neurological examination reports 
show that the disability was manifested essentially by pain 
on use.  Moreover, the physician who conducted the December 
1997 VA orthopedic examination indicated that the disability 
was productive of some limitation of motion, pain and 
tenderness, although the pathology did not prevent her from 
touching the tips of her fingers with her thumb and fifth 
finger.  Further, her thumb strength was described as 
excellent.  As such, even when the veteran's right shoulder 
pathology is included, i.e., numbness and tenderness over the 
acromioclavicular joint and the scapula, in light of the 
finding that the veteran had full range of right shoulder 
motion, even upon consideration of the DeLuca factors, 
because there is no showing that the veteran's de Quervain's 
syndrome results in disability comparable to complete 
paralysis under code 8514.  According, entitlement to an 
evaluation in excess of 40 percent is not demonstrated.  

Finally, in the absence of evidence of marked interference 
with employment, repeated, or indeed any, hospitalizations 
due to her de Quervain's syndrome, or evidence of other 
unusual or exceptional factors that rendered inadequate the 
regular schedular standards for evaluating the disability, 
the record also presented no basis for assignment of an 
extra-schedular evaluation in excess of the current 40 
percent for the veteran's de Quervain's syndrome.  See 
Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. at 
96; Shipwash v. Brown, 8 Vet. App. at 227.

II.  Service connection for right thumb and right arm 
disabilities, and for a neuroma of the right wrist, other 
than as already contemplated as part of the veteran's 
service-connected de Quervain's syndrome

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease contracted in line of duty.  38 
U.S.C.A. § 1131.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The service medical records are negative for any complaint or 
treatment of any right thumb, right hand or right wrist 
problems, including for a neuroma of the right wrist, other 
than has been attributed to her service-connected de 
Quervain's syndrome.  Indeed, the veteran does not contend 
otherwise.  Moreover, she has argued that such pathology, in 
addition to her right shoulder problems, should be considered 
in support of her claim for increased compensation for her 
service-connected de Quervain's syndrome.  In this regard, as 
discussed above, in its February 1996 rating action that 
increased the evaluation of that disability to 20 percent, 
effective August 26, 1990, and to 40 percent, effective 
February 16, 1995, the RO essentially reasoned that service 
connection was denied on the basis that the symptomatology 
was already being considered with respect to the severity of 
the service-connected de Quervain's syndrome.

During the course of this appeal, the veteran was afforded 
several pertinent VA examinations.  Moreover, in addition to 
offering testimony and submitting statements and further 
medical evidence in support of her claims, there is no 
medical evidence that shows that, other than the pathology 
contemplated by the service-connected de Quervain's syndrome, 
the veteran has not been shown to suffer from any of these 
disabilities.  In the absence of competent medical evidence 
of the claimed disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
the veteran's claims are not plausible.

The Board recognizes that, with the exception of her claim 
for a neuroma of the right wrist, these issues are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  Furthermore, inasmuch as the RO 
has clearly explained the basis for the denial of her service 
connection claims, the Board finds that the duty to inform 
her of the evidence necessary to make her claims well 
grounded, and the reasons why the current claims are 
deficient, is met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).

III.  Service connection for a left knee disorder

In the October 1996 decision, the Board granted the veteran's 
application to reopen her claim for service connection for a 
left knee disorder in light of the Court's then recent 
holding in Crowe v. Brown, 7 Vet. App. 238 (1994), which held 
that, even if a veteran's disability preexisted service, the 
presumption of aggravation also had to be addressed.  In 
doing so, the Board observed that, at the time of the 
veteran's entrance into service, she reported that she had 
previously sustained trauma to her left knee.  In addition, 
the Board observed that, in its December 1990 decision, the 
RO denied service connection on the basis that the veteran's 
in-service left knee complaints had not been representative 
of inservice aggravation.  The Board pointed out, however, 
that a review of the service medical records revealed 
repeated complaints of left knee difficulties, including 
subsequent to several reinjuries.  In light of the Board's 
reopening of the claim, the issue will be considered on a de 
novo basis.

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  In this regard, only 
such conditions recorded in examination reports are 
considered to have been noted.  38 C.F.R. § 3.304(b).  A 
history of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown 7 Vet. App. at 245.  
Further, a pre-existing injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Private medical records, which were received at the RO in 
April 1997, show that in October 1985, the veteran injured 
her left knee as a result of a bicycle accident.  The records 
indicate that her knee was found to be stable, that she 
exhibited mild effusion, and that she was placed on crutches.  
In addition, consistent with this history, the veteran's 
January 1986 Report of Medical History reflects that she 
indicated that she had a history of a "trick" or locked 
knee, which she described as a "floating kneecap," and this 
history was noted by the service physician.  The veteran's 
Report of Medical Examination, dated that same month, 
however, is negative for any finding or diagnosis of left 
knee disability.  However, as explained above, a history of 
preservice existence of a condition recorded at the time of 
examination does not constitute a notation of that condition.

In this regard, the Board observes that the service medical 
records show that, shortly after entering service in August 
1986, she was seen on numerous occasions for complaints of 
left knee problems; in doing so, she reiterated her history 
of left knee trauma sustained during a biking incident.  
Then, in September 1986, subsequent to examining the veteran, 
an in-service physician recommended that, due to the 
persistence and severity of the veteran's left knee 
disability, which inhibited her from performing the physical 
activities required as part of basic training, she be 
considered for discharge.  Further, although separation was 
not recommended, later that same month, subsequent to further 
treatment, an examiner concluded that the disability existed 
prior to service; indeed, the veteran does not contend 
otherwise.  In light of the foregoing, the Board finds the 
pre-service medical evidence indicating treatment for left 
knee problems prior to and shortly subsequent to her entry 
into active duty, together with the conclusion of the 
veteran's treating in-service physician that such pathology 
pre-existed service, constitutes clear and unmistakable 
evidence that the disability did in fact pre-exist service.  
The Board therefore finds that the presumption of soundness 
has been rebutted by clear and unmistakable evidence.  
Accordingly, there is no presumption of soundness at service 
entry with respect to this disability.

Regulations provide that when a condition is properly found 
to have been preexisting, either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence, the presumption of aggravation 
provides that a preexisting injury or disease will be 
considered aggravated by active service where there is an 
increase in the disability during such service, unless there 
is a specific finding that the increase in the disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

In this case, the service medical records show that the 
veteran was repeatedly seen for complaints of left knee 
problems, including subsequent to reinjuries.  The records 
further reflect that she was shown to have pain, tenderness, 
grinding, popping, edema, erythema and crepitus, and on 
several occasions was placed on a limited duty physical 
profile.  In addition, they indicate that she was diagnosed 
as having left knee chondromalacia and patella tendinitis of 
the left knee.  Accordingly, the Board finds that complaints 
and findings contained in the service medical records 
constitute medical evidence that the veteran's pre-existing 
left knee disability was aggravated during service.  See 
Maxson v. West, 12 Vet. App. 453, 458-89 (1999).

During her first pertinent post-service examination in 
November 1990, the examiner indicated that the veteran had no 
limitation of motion of her left knee and diagnosed her as 
having chondromalacia of the left patella; however, he 
offered no opinion as to whether the disability had worsened 
during service.  When thereafter examined by VA in August 
1992, the veteran reiterated a history of having injured her 
left knee during service and the physician diagnosed her as 
having residuals of a bruised left knee.  

As noted above, in October 1996, the Board granted the 
veteran's application to reopen this claim in light of Crowe 
and the RO's failure to apply the provisions of 38 U.S.C. 
1153 and 38 C.F.R. 3.306(a).  The Board then remanded the 
reopened claim for further development and adjuducation.  In 
doing so, the Board directed that the veteran be afforded a 
VA examination to determine the current nature of her left 
knee disability, to include a medical opinion regarding 
whether the disability had worsened during service.

In compliance with the Board's instructions, in December 
1997, the veteran was afforded a VA orthopedic examination.  
The physician noted the veteran's history of injuring her 
left knee prior to service and the subsequent development of 
left knee grinding and popping.  In addition, he stated that, 
approximately three weeks after entering service, the veteran 
had left knee grinding and popping and that, as a result, she 
was placed on a limited physical profile.  The examiner 
reported that the veteran indicated that she currently 
"ha[d] very little problem with the knee" other than 
stiffness, aching upon prolonged walking, and occasional 
swelling upon prolonged standing.  The veteran said that she 
treated the disability with Ibuprofen and an elastic brace 
and that "she was usually able to get on with her 
activities," although she was no longer able to run.  In 
addition, the veteran denied having dislocations or 
subluxation and reported that she generally does not have 
problems with housekeeping or digging (she was an archeology 
student).  

The examination revealed no visible left knee abnormality and 
the physician reported that the veteran's left and right 
knees appeared similar.  In addition, he indicated that there 
was no fluid in the left knee joint and that the disability 
was not productive of crepitus on flexion or extension.  The 
examination also disclosed that the left knee was stable 
medially and laterally, that a McMurray's test was negative, 
and that the veteran was able to squat and thereafter rise 
from that position without assistance.  Range of motion 
studies showed that her left knee flexion was limited to 112 
degrees and that she had a slightly increased angle of 
abduction as compared to her right knee.  In addition, her 
gait was described as normal.  X-rays were negative and the 
diagnosis was history of patellofemoral syndrome with 
chondromalacia with residual intermittent pain, swelling and 
stiffness.  

In response to the Board's request, subsequent to offering 
his diagnosis, the physician commented on the etiology of the 
left knee disability.  In this regard, he stated that, 
although there were no clinical findings of abnormality 
elicited on examination, the veteran had intermittent left 
knee difficulties that appeared related to weather changes 
and excessive use.  The physician further stated that the 
veteran "clearly" had a history of left knee injury prior 
to her period of active duty.  He added, however, that during 
service she experienced difficulties "with what would be 
normal use for most people that started with marching and her 
physical training."  Shortly thereafter, she also sustained 
trauma to her left knee as a result of an in-service fall, 
and the veteran subsequently has had persistent left knee 
problems on activity.  In summary, he concluded that, 
although it was not possible to indicate the precise extent 
of her pre-service disability, her left knee disability was 
aggravated by service.  In this regard, he remarked that the 
veteran's left knee disability "has components of both," 
and stated "So, my assessment is that she has some injury to 
the knee prior to entering service, and she has aggravation 
of that associated with the history of a fall since she 
entered service.  At the present time, she has only modest 
problems because of both injuries."

Thus, there is evidence that the veteran's left knee 
disability increased in severity in service.  Further, there 
is no basis in the evidence of record that this increase in 
severity was due to the natural progress of a preexisting 
disease process.  As such, the veteran's left knee 
chondromalacia is presumed to have been aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, 
the physician who conducted the December 1997 VA orthopedic 
examination specifically indicated that the veteran's left 
knee disability was related to both pre-service and in-
service trauma.  In addition, he indicated that she continues 
to suffer from this disability.  The Board thus concludes 
that the evidence supports the veteran's claim.  Accordingly, 
service connection for left knee chondromalacia is warranted.

IV.  Service connection for a right TMJ disorder

In the October 1996 decision, the Board also granted the 
veteran's application to reopen her claim for service 
connection for a right TMJ disorder.  In doing so, the Board 
noted that the service medical records reflected treatment 
for ongoing problems with pain and swelling in the right side 
of the veteran's face and jaw, as well as cellulitis and 
infection, and general occlusal problems.  Further, 
subsequent to difficulties following the extraction of her 
impacted wisdom teeth she was diagnosed as having a TMJ 
disorder.  In that decision, the Board also observed that in 
the December 1990 rating decision, the RO denied the claim on 
the ground that no residuals of the disability were found on 
the November 1990 VA examination; however, the Board noted 
that that examination did not include a dental evaluation.  
In any event however, the physician diagnosed the veteran as 
having residuals of a right TMJ injury.  

In the October 1996 decision, the Board further pointed out 
that, also of record at that time was a copy of an August 
1990 Air Force Form 644, which showed that a night guard had 
been placed.  That document also indicated that, because the 
veteran was in the midst of separating from of service, she 
would be seen by a civilian dentist for further care.  
Moreover, her initial VA Form 21-526e, which was filed that 
same month, reflects that the veteran indicated that she had 
been treated for TMJ from 1988 to 1990 by a private dentist, 
Dr. R.E. Wiggins.

In reopening this claim, the Board noted that, in May 1993, 
the RO received an undated report prepared by Dr. Wiggins.  
In the report, he indicated that he initially treated the 
veteran in October 1988 and that she had a history of 
"orthodontic"; traumatic third molar removal; grinding and 
clinching; joint pain; and headaches that were localized 
primarily in the temporalis region.  In addition, Dr. Wiggins 
stated that an oral examination revealed "working, balancing 
and protrusive prematurities."  Further, he reported that 
occlusal adjustments were performed in June and July 1990 and 
again in September 1992.

Also considered by the Board in the reopening of this claim 
was the September 1992 fee-basis neurological examination 
report, which as discussed above, primarily contains findings 
with respect to the veteran's de Quervain's syndrome.  In 
pertinent part, however, the neurologist also reported that 
the veteran had tenderness at the right Erb's point and that 
she exhibited "a considerable amount of tenderness in the 
right TMJ, for which she was scheduled for treatment the 
following week.

In addition, in the August 1992 VA orthopedic examination 
report, the physician noted the veteran's history of having 
two molars extracted in 1987 and the subsequent development 
of cellulitis that involved her mouth and face, for which she 
was hospitalized for one month; two left molars were also 
extracted in 1988.  The physician stated that the veteran had 
pain and swelling in both temporal mandibular joints in 1988 
but surgery was not performed.  During the examination, the 
veteran complained that she suffered from tenderness in both 
temporal mandibular joints and that she grinded her teeth.  
She also indicated that she had no history of injury other 
than the tooth extractions.  The examination revealed that 
her temporal mandibular joints were normal.  The examiner 
commented that the veteran had no injury of the temporal 
mandibular joints and that the veteran's residual discomfort 
might be secondary to the extraction of her molars.

The Board therefore reopened this claim on the basis that the 
evidence received subsequent to the December 1990 rating, 
when considered with the evidence already of record, provided 
a reasonable possibility that the outcome on the merits might 
be changed.  In doing so, the Board stated that the evidence 
suggested that the veteran suffered from ongoing TMJ problems 
during service and appeared to suffer from chronic residuals 
since that time.  In light of the reopening, the Board 
remanded the claim for further development, including to 
associate pertinent outstanding medical records and to afford 
the veteran the opportunity to undergo a dental examination, 
followed by de novo review by the RO.

In compliance with the Board's instructions, an October 1997 
VA Form 10-2570 (VA staff dental outpatient treatment record) 
was associated with the claims folder.  That entry reflects 
that the dentist reported that the veteran had suffered from 
right-sided TMJ problems since 1987.  In addition, the 
examiner indicated that the disability had its onset 
subsequent to the extraction of some of the veteran's wisdom 
teeth at that time, and that two more wisdom teeth were 
extracted in 1988.  In addition, he noted that, during 
periods of flare-up, the veteran treated the disability with 
muscle relaxants.

In further compliance with the Board's instructions, in 
December 1997 the veteran was afforded a VA dental 
examination.  At the outset of the report, the dentist, who 
is the same examiner who drafted the October 1997 outpatient 
treatment entry discussed above, indicated that he reviewed 
the veteran's claims folder.  He reiterated the veteran's 
history of having had two wisdom teeth removed in 1987 during 
service, and stated that she subsequently developed a staph 
infection, which required hospitalization.  The examiner 
reported that, approximately six to eight months later, the 
veteran developed "real bad headaches," which an in-service 
examiner attributed to TMJ.  In addition, the dentist stated 
that, "everything else was checked for 6 months and then 
back to the diagnosis of TMJ, had headache, neck stiff, 
clenching and grinding, real tender right side."  The 
examiner further stated that the veteran was thereafter seen 
by a private dentist, who diagnosed her as having TMJ.

During the examination, the veteran indicated that the TMJ 
problem was mainly on her right side, which the examiner 
pointed out, was where the staph infection was.  In addition, 
the veteran reported that when she experienced the pain, 
which occurred approximately twice per year, she treated the 
disability with Robaxin.  The veteran added that, during 
periods of flare-up, she experiences tenderness in front of 
her right ear.

The examiner diagnosed the veteran as having myofascial pain 
dysfunction, which he explained was a disorder involving both 
the muscles and joint.  He indicated that the disability was 
episodic and was stress and function related.  In addition, 
he recommended that the veteran use Robaxin when she had 
episodes of TMJ pain.

In light of the evidence of complaints and treatment for 
right-sided temporal mandibular joint pain during service, 
the diagnoses of TMJ made during this appeal, and the 
opinions of the private and VA dentists that the disability 
has been chronic since 1987, i.e., since her period of 
military service, the Board finds that the evidence supports 
the claim of entitlement to service connection for a right-
sided TMJ disorder.  Accordingly, service connection is 
warranted.


ORDER

Service connection for right shoulder pathology, as a 
component of her service-connected de Quervain's syndrome of 
the right upper extremity, is granted.

An initial evaluation in excess of 20 percent for de 
Quervain's syndrome affecting the veteran's right thumb, 
hand, wrist and forearm, including for a neuroma of the right 
wrist, from August 26, 1990, is denied.  

A current evaluation in excess of 40 percent for de 
Quervain's syndrome affecting the veteran's right thumb, 
hand, wrist, forearm, and shoulder, including for a neuroma 
of the right wrist, from February 16, 1995, is denied.

In the absence of evidence of well-grounded claims, service 
connection for right thumb and right arm disorders, and for a 
neuroma of the right wrist, other than as already 
contemplated as part of the veteran's service-connected de 
Quervain's syndrome, is denied.

Service connection for left knee chondromalacia is granted.

Service connection for a right TMJ is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

